—Order unanimously af*1016firmed without costs. Memorandum: Family Court’s findings that respondent’s son is an abused child and that respondent’s daughter is a neglected child are supported by a preponderance of the evidence (see, Family Ct Act § 1012 [e], [f]; § 1046 [b] [i]). The unrebutted evidence establishes that respondent abused his son by striking him repeatedly with a “heavy” wooden paddle, leaving dark bruises and large welts on his son’s legs, buttocks, back, ribs, and head and causing his son to become dizzy and nauseated. Such conduct constitutes abuse (see, Family Ct Act § 1012 [e] [i], [ii]; Matter of Gerald P., 275 AD2d 784, 785; Matter of Douglas QQ., 273 AD2d 711, 712-713; Matter of C. Children, 183 AD2d 767, 768). Moreover, the unrebutted evidence that respondent had previously administered similar beatings to both his son and daughter is sufficient to establish that his daughter is a neglected child (see, Family Ct Act § 1012 [f] [i] [B]; Matter of Jenny N., 262 AD2d 951; Matter of R./W. Children, 240 AD2d 207, lv denied 90 NY2d 807; Matter of Kim HH., 239 AD2d 717, 719; Matter of Anthony C., 201 AD2d 342, 343). (Appeal from Order of Ontario County Family Court, Henry, Jr., J. — Abuse.) Present— Pigott, Jr., P. J., Wisner, Hurlbutt, Kehoe and Burns, JJ.